TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2013



                                      NO. 03-13-00538-CV


          Garry W. Craighead, Tracy L. Craighead, and T&G, L.L.C., Appellants

                                                 v.

                       Branamic Children's Trust Agreement, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court the parties’ agreed motion to dismiss the

appeal in the above cause, and the Court having fully considered said motion, and being of the

opinion that same should be granted: IT IS THEREFORE considered, adjudged and ordered

that said motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each

party shall pay the costs of appeal incurred by that party; and that this decision be certified below

for observance.